Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments and Amendments
The amendment filed on May 13, 2022 has been entered. Claims 1-20 remain pending in the application. 
The applicant amends claim 1, 19, and 20 by adding the limitation “wherein the message provided to the end-user from the conversation bot includes both the translated message content in the second human language and the message content in the first human language”. Applicant’s amendments to the claim have overcome the 35 U.S.C. 102 rejection set forth in the previous office action.
The applicant amends claim 6 by adding the limitation “wherein the message from the conversation both includes a plurality of response options and each of the response options is provided both in the second human language and the message content in the first human language”. Applicant’s amendments to the claim have overcome the 35 U.S.C. 102 rejection set forth in the previous office action.
Applicant’s arguments with respect to the 35 U.S.C. 102 and 103 rejections for claims 1-20 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Jones (U.S. Patent No. 20210184995) in view of Fujiwara (U.S. Patent No. 20160350290).
	Regarding claim 1, Jones teaches a method, comprising: 
receiving for a conversation bot (Figure 3, chat bot 300), a conversation design that enables the conversation bot to provide a service using a conversation flow specified at least in part by the conversation design (Figure 3, chat bot 300),
wherein the conversation design specifies in a first human language at least a portion of a message content to be provided by the conversation bot ([0016] - when chat bot 300 was initially trained in the first language, replies 328 (in the first natural language) corresponding to respective intents 309 or entities 311 or both were generated by an analyst and stored in database 350)); 
identifying that an end-user of the conversation bot prefers to converse in a second human language different from the first human language ([0037] - when the detector determines the utterance is in the second natural language (i.e., not the language for which the chat bot classifier is trained), NL detector transmits the utterance to a machine translator (e.g., computer system module) for translating in real time); 
in response to a determination that the message content is to be provided by the conversation bot to the end-user, dynamically translating for the end-user, the message content of the conversation design from the first human language to the second human language ([0031] – In chat bot 500, modified select logic 322 of chat bot 300 is provided as select logic 526, which is configured to also receive notification 505 from language identification module 504 , wherein in response to notification 505 indicating that utterances 501 are in the second natural language, as in the illustrated instance of FIG. 5, select logic 526 configures lookup 528 to retrieve replies 418 from database 350 responsive to intents 318 and entities 319 received from classifier 510, where replies 418 are in the second natural language as described for FIG. 4); 
and providing to the end-user the translated message content in a message from the conversation bot ([0031] - Accordingly, reply engine 520 provides replies 418 to user 335 via interface 330 in response to utterances 501 in the second natural language).
However, Jones does not teach the message, wherein the message provided to the end-user from the conversation bot includes both the translated message content in the second human language and the message content in the first human language ([0006] - generate a plurality of different forward-translated sentences resulting from translation of the received translation-source sentence into a second language; generate a plurality of backward-translated sentences resulting from backward translation of the plurality of different forward translated sentences into the first language).
Fujiwara does teach the message, wherein the message provided to the end-user from the conversation bot includes both the translated message content in the second human language and the message content in the first human language.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Jones to incorporate the teachings of Fujiwara in order to implement the message, wherein the message provided to the end-user from the conversation bot includes both the translated message content in the second human language and the message content in the first human language. Doing so allows users whose native languages are different from each other to communicate (Fujiwara [0004]).
	Regarding claim 2, Jones in view of Fujiwara teaches all of the limitations as in claim 1, above.  
Jones teaches the method, wherein the conversation bot is a chatbot ([0001] - A “chat bot” function may be provided by a program running on a computer system to simulate a human conversation with a user).
	Regarding claim 3, Jones in view of Fujiwara teaches all of the limitations as in claim 1, above.  
Jones teaches the method, wherein the message from the conversation bot is provided to the end-user as a text message ([0001] - In one implementation, the chat proceeds in a fixed pattern of turn taking, wherein the chat bot generates a prompt to the user from a very limited set of potential prompts and then waits to generate a reply in response to a user input, referred to herein as a user “utterance” which may be text-based or voice-based, depending on the implementation).
	Regarding claim 4, Jones in view of Fujiwara teaches all of the limitations as in claim 1, above.  
Jones teaches the method, wherein the message from the conversation is provided to the end-user as a voice synthesized audio message ([0001] - In one implementation, the chat proceeds in a fixed pattern of turn taking, wherein the chat bot generates a prompt to the user from a very limited set of potential prompts and then waits to generate a reply in response to a user input, referred to herein as a user “utterance” which may be text-based or voice-based, depending on the implementation).
	Regarding claim 19, Jones teaches a system, comprising: 
one or more processors configured to: receive for a conversation bot (Figure 3, chat bot 300), a conversation design that enables the conversation bot to provide a service using a conversation flow specified at least in part by the conversation design (Figure 3, chat bot 300), 
wherein the conversation design specifies in a first human language at least a portion of a message content to be provided by the conversation bot ([0016] - when chat bot 300 was initially trained in the first language, replies 328 (in the first natural language) corresponding to respective intents 309 or entities 311 or both were generated by an analyst and stored in database 350)); 
identifying that an end-user of the conversation bot prefers to converse in a second human language different from the first human language ([0037] - when the detector determines the utterance is in the second natural language (i.e. , not the language for which the chat bot classifier is trained), NL detector transmits the utterance to a machine translator (e.g., computer system module) for translating in real time);
 in response to a determination that the message content is to be provided by the conversation bot to the end-user , dynamically translating for the end-user,  the message content of the conversation design from the first human language to the second human language ([0031] - In chat bot 500, modified select logic 322 of chat bot 300 is provided as select logic 526, which is configured to also receive notification 505 from language identification module 504 , wherein in response to notification 505 indicating that utterances 501 are in the second natural language, as in the illustrated instance of FIG. 5, select logic 526 configures lookup 528 to retrieve replies 418 from database 350 responsive to intents 318 and entities 319 received from classifier 510, where replies 418 are in the second natural language as described for FIG. 4); 
providing to the end-user the translated message content in a message from the conversation bot ([0031] - Accordingly, reply engine 520 provides replies 418 to user 335 via interface 330 in response to utterances 501 in the second natural language);
and a memory coupled to at least one of the one or more processors and configured to provide at least one of the one or more processors with instructions ([0074] - The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. [0075] - The computer readable storage medium may be, for example, but is not limited to … a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD ROM)).
However, Jones does not teach the message, wherein the message provided to the end-user from the conversation bot includes both the translated message content in the second human language and the message content in the first human language ([0006] - generate a plurality of different forward-translated sentences resulting from translation of the received translation-source sentence into a second language; generate a plurality of backward-translated sentences resulting from backward translation of the plurality of different forward translated sentences into the first language).
Fujiwara does teach the message, wherein the message provided to the end-user from the conversation bot includes both the translated message content in the second human language and the message content in the first human language.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Jones to incorporate the teachings of Fujiwara in order to implement the message, wherein the message provided to the end-user from the conversation bot includes both the translated message content in the second human language and the message content in the first human language. Doing so allows users whose native languages are different from each other to communicate (Fujiwara [0004]).
	Regarding claim 20, Jones teaches a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium ([0074] - The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention) and comprising computer instructions for: 
receiving for a conversation bot (Figure 3, chat bot 300), a conversation design that enables the conversation bot to provide a service using a conversation flow specified at least in part by the conversation design (Figure 3, chat bot 300), 
wherein the conversation design specifies in a first human language at least a portion of a message content to be provided by the conversation bot ([0016] - when chat bot 300 was initially trained in the first language, replies 328 (in the first natural language) corresponding to respective intents 309 or entities 311 or both were generated by an analyst and stored in database 350)); 
identifying that an end-user of the conversation bot prefers to converse in a second human language different from the first human language ([0037] - when the detector determines the utterance is in the second natural language (i.e. , not the language for which the chat bot classifier is trained), NL detector transmits the utterance to a machine translator (e.g., computer system module) for translating in real time); 
in response to a determination that the message content is to be provided by the conversation bot to the end-user, dynamically translating for the end-user, the message content of the conversation design from the first human language to the second human language ([0031] - In chat bot 500, modified select logic 322 of chat bot 300 is provided as select logic 526, which is configured to also receive notification 505 from language identification module 504 , wherein in response to notification 505 indicating that utterances 501 are in the second natural language, as in the illustrated instance of FIG. 5 , select logic 526 configures lookup 528 to retrieve replies 418 from database 350 responsive to intents 318 and entities 319 received from classifier 510, where replies 418 are in the second natural language as described for FIG. 4); 
and providing to the end-user the translated message content in a message from the conversation bot ([0031] - Accordingly, reply engine 520 provides replies 418 to user 335 via interface 330 in response to utterances 501 in the second natural language).
However, Jones does not teach the message, wherein the message provided to the end-user from the conversation bot includes both the translated message content in the second human language and the message content in the first human language ([0006] - generate a plurality of different forward-translated sentences resulting from translation of the received translation-source sentence into a second language; generate a plurality of backward-translated sentences resulting from backward translation of the plurality of different forward translated sentences into the first language).
Fujiwara does teach the message, wherein the message provided to the end-user from the conversation bot includes both the translated message content in the second human language and the message content in the first human language.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Jones to incorporate the teachings of Fujiwara in order to implement the message, wherein the message provided to the end-user from the conversation bot includes both the translated message content in the second human language and the message content in the first human language. Doing so allows users whose native languages are different from each other to communicate (Fujiwara [0004]).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Patent No. 20210184995) in view of Fujiwara (U.S. Patent No. 20160350290), and further in view of Aharoni (U.S. Patent No. 20210335365).
	Regarding claim 5, Jones in view of Fujiwara teaches all of the limitations as in claim 4, above. 
	However, Jones in view of Fujiwara does not disclose the method, further comprising, 
in response to an indication from the end-user, stopping an audio output of the voice synthesized audio message prior to completion of the audio output of the entire voice synthesized audio message.
	Aharoni does teach the method, further comprising,
in response to an indication from the end-user, stopping an audio output of the voice synthesized audio message prior to completion of the audio output of the entire voice synthesized audio message ([0049] - A critical meaningful interruption may be an interruption that necessitates the call initiating system 104 to change the course of the conversation while necessitating that the bot immediately stop speaking…Accordingly, after the representative 102 has finished speaking the interrupting utterance, the bot may respond to the interrupting utterance with the appropriate action (e.g., ending the conversation, cease outputting of synthesized speech, repeating most recently output synthesized speech, and/or other actions responsive to the detected interruption).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones in view of Fujiwara to incorporate the teachings of Aharoni in order to implement the method, further comprising, in response to an indication from the end-user, stopping an audio output of the voice synthesized audio message prior to completion of the audio output of the entire voice synthesized audio message. Doing so allows the bot to respond to the interrupting utterance with the appropriate action (e.g., ending the conversation, cease outputting of synthesized speech, repeating most recently output synthesized speech, and/or other actions responsive to the detected interruption) (Aharoni [0049]).
	Regarding claim 7, Jones in view of Fujiwara teaches all of the limitations as in claim 1, above. 
	Jones teaches the method, further comprising:
	identifying that an end-user of the conversation bot prefers to converse in a third human language different from the first human language ([0037] - In operation, chat bot operating process 650 waits at 655 for user input. Natural language of input received 655 (in an illustrated instance, an utterance in the second natural language) is processed 660 by a natural language (NL) detector, wherein i) when the detector determines the utterance is in the second natural language (i.e. , not the language for which the chat bot classifier is trained), NL detector transmits the utterance to a machine translator (e.g., computer system module) for translating in real time, which transmits the translated utterance (in the first natural language), in turn, to the classifier and ii) when the utterance is in the second natural language, NL detector determines this and transmits the utterance directly to the classifier instead of the machine translator); 
	and in response to a determination that the message content is to be provided by the conversation bot to the second end-user, dynamically translating for the second end user, the message content of the conversation design from the first human language to the third human language ([0031] - wherein in response to notification 505 indicating that utterances 501 are in the second natural language, as in the illustrated instance of FIG. 5, select logic 526 configures lookup 528 to retrieve replies 418 from database 350 responsive to intents 318 and entities 319 received from classifier 510).
	However, Jones in view of Fujiwara does not disclose the method, further comprising: 
	identifying a second end-user.
	Aharoni does teach the method, further comprising: 
	identifying a second end-user ([0020] - In some implementations, a method implemented by one or more processors is provided, and includes determining that a first user and a second user are engaged in a telephone call).
	It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Jones in view of Fujiwara to incorporate the teachings of Aharoni in order to implement the method, further comprising: identifying a second end-user. Doing so allows the bot to continue or cease conversation with one or both of the users (Aharoni [0020]).
Claim 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Patent No. 20210184995) in view of Fujiwara (U.S. Patent No. 20160350290), and further in view of Williams (U.S. Patent No. 20190347668).
Regarding claim 6, Jones in view of Fujiwara teaches all of the limitations as in claim 1, above.  
However, Jones in view of Fujiwara does not teach the method, 
wherein the message from the conversation bot includes a plurality of response options and each of the response options is provided both in the second human language and the message content in the first human language in a chat message bubble from the conversation bot.
Williams does teach the method, wherein the message from the conversation bot includes a plurality of response options and each of the response options is provided both in the second human language and the message content in the first human language in a chat message bubble from the conversation bot. (Figure 10 – Personalized Message 218 [0020] - According to some embodiments of the system, the client-specific customer service system includes one or more chat bots that engage in customer-service related conversations with a contact of the client seeking resolution of a ticket. [0078] - Note that the present concepts can be carried across languages insofar as an aspect hereof provides for manual or automated translation from a first language to a second language, and that inputs, results and outputs of the system can be processed in one or another language, or in a plurality of languages as desired. [0253] - In embodiments, the chat bots 1908 may be configured to escalate the ticket to a specialist (e.g., via the communication integrator 1902) when the chat bot 1908 determines that it is unable to answer a contacts question… For example, the communication integrator 1902 may transfer the contact to a service specialist, whereby the service specialist communicates with the contact via a live chat and may view relevant contact information and/or ticket information via a service specialist portal 1910).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Jones in view of Fujiwara to incorporate the teachings of Williams in order to implement the method, wherein the message from the conversation bot includes a plurality of response options and each of the response options is provided both in the second human language and the message content in the first human language in a chat message bubble from the conversation bot. Doing so allows for the development and maintenance of a set of universal contact objects that relate to the contacts of a business and that have attributes that enable use for a wide range of activities, including sales activities, marketing activities, service activities, content development activities, and others, as well as for improved methods and systems for sales, marketing, and services that make use of such universal contact objects (Williams [0003]).
Regarding claim 10, Jones in view of Fujiwara teaches all of the limitations as in claim 1, above.
However, Jones does not disclose the method, further comprising:
determining to transfer the end-user from the conversation bot to a first live agent.
Williams does teach the method, further comprising:
determining to transfer the end-user from the conversation bot to a first live agent ([0244] - In embodiments, the communication integrator 1902 may be configured to determine when or be instructed (e.g., by the workflow manager 1906) to migrate a communication with a contact to another medium, and may effectuate the transfer to the different medium. For example, after a determination that a chat bot 1908 is ineffective in communicating with the contact, the communication integrator 1902 may transfer the contact to a customer service specialist channel 1910, where the contact can converse with a human (e.g., via a text-based chat client or by telephone).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Jones in view of Fujiwara to incorporate the teachings of Williams in order to implement the method, further comprising determining to transfer the end-user from the conversation bot to a first live agent. Doing so allows for the development and maintenance of a set of universal contact objects that relate to the contacts of a business and that have attributes that enable use for a wide range of activities, including sales activities, marketing activities, service activities, content development activities, and others, as well as for improved methods and systems for sales, marketing, and services that make use of such universal contact objects (Williams [0003]).
Regarding claim 11, Jones in view of Fujiwara in view of Williams teaches all of the limitations as in claim 10, above.
However, Jones in view of Fujiwara does not disclose the method of claim 10, further comprising:
providing to the first live agent a translation in a third human language of previous messages between the conversation bot and the end-user.
Williams does teach the method, further comprising:
providing to the first live agent a translation in a third human language of previous messages between the conversation bot and the end-user ([0078] - Note that the present concepts can be carried across languages insofar as an aspect hereof provides for manual or automated translation from a first language to a second language, and that inputs, results and outputs of the system can be processed in one or another language, or in a plurality of languages as desired. [0245] - The communication integrator 1902 may then transfer the communication session to a different medium. In some embodiments, the sequence by which a communication session is transferred (e.g., escalating from a chat bot to a specialist or escalating from a text-based chat to a phone call) is defined in a custom workflow provided by the client. The communication integrator 1902 may feed the obtained data to the medium. For example, if being transferred to a specialist, the communication integrator 1902 may populate a GUI of the specialist with the ticket information (e.g., ticket ID and current issue), contact information, the ticket status, transcripts of recent conversations with the contact, and/or the like. The communication session may then commence on the new medium without the contact having to provide any additional information to the system 1900).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Jones in view of Fujiwara to incorporate the teachings of Williams in order to implement the method, further comprising providing to the first live agent a translation in a third human language of previous messages between the conversation bot and the end-user. Doing so allows for the development and maintenance of a set of universal contact objects that relate to the contacts of a business and that have attributes that enable use for a wide range of activities, including sales activities, marketing activities, service activities, content development activities, and others, as well as for improved methods and systems for sales, marketing, and services that make use of such universal contact objects (Williams [0003]).
Regarding claim 12, Jones in view of Fujiwara in view of Williams teaches all of the limitations as in claim 10, above.
However, Jones in view of Fujiwara does not disclose the method, further comprising:
receiving a new message from the first live agent in a third human language, translating the new message from the third human language to the second human language, and providing the end-user the translation of the new message in the second human language.
Williams does teach the method of claim 10, further comprising receiving a new message from the first live agent in a third human language, translating the new message from the third human language to the second human language, and providing the end-user the translation of the new message in the second human language ([0020] - According to some embodiments of the system, the client-specific customer service system includes one or more chat bots that engage in customer-service related conversations with a contact of the client seeking resolution of a ticket. [0078] - Note that the present concepts can be carried across languages insofar as an aspect hereof provides for manual or automated translation from a first language to a second language, and that inputs, results and outputs of the system can be processed in one or another language, or in a plurality of languages as desired. [0253] - In embodiments, the chat bots 1908 may be configured to escalate the ticket to a specialist (e.g., via the communication integrator 1902) when the chat bot 1908 determines that it is unable to answer a contacts question… For example, the communication integrator 1902 may transfer the contact to a service specialist, whereby the service specialist communicates with the contact via a live chat and may view relevant contact information and/or ticket information via a service specialist portal 1910).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Jones in view of Fujiwara to incorporate the teachings of Williams in order to implement the method, further comprising receiving a new message from the first live agent in a third human language, translating the new message from the third human language to the second human language, and providing the end-user the translation of the new message in the second human language. Doing so allows for the development and maintenance of a set of universal contact objects that relate to the contacts of a business and that have attributes that enable use for a wide range of activities, including sales activities, marketing activities, service activities, content development activities, and others, as well as for improved methods and systems for sales, marketing, and services that make use of such universal contact objects (Williams [0003]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Patent No. 20210184995) in view of Fujiwara (U.S. Patent No. 20160350290) in view of Aharoni (U.S. Patent No. 20210335365), and further in view of Tran (U.S. Patent No. 20210082419).
Regarding claim 8, Jones in view of Fujiwara teaches all of the limitations as in claim 1, above.  
However, Jones in view of Fujiwara does not disclose the method of, further comprising at least one of the following: 
(a) automatically switching between voice speech modes of: listening mode, speaking mode, and processing wait mode; 
(b) providing a live voice speech transcription of at least a portion of a voice speech input while the end-user is providing the voice speech input; 
or (c) receiving a voice speech input from the end-user and automatically determining that the voice speech input has ended based on a detection of silence for a dynamically selected threshold amount of time. 
Aharoni does teach the method, further comprising at least one of the following: 
(b) providing a live voice speech transcription of at least a portion of a voice speech input while the end-user is providing the voice speech input 
or (c) receiving a voice speech input from the end-user and automatically determining that the voice speech input has ended based on a detection of silence for a dynamically selected threshold amount of time ([0065] - The call monitor 236 of the call monitoring system 210 can include a hold detector 238. The hold detector 238 can determine that the second user 204 has placed the first user 202 on hold. The hold detector 238 can determine that the second user 204 has placed the first user 202 on hold based on, for example, detecting an utterance from the second user 204 that explicitly states the first user 202 is being placed on hold (e.g., "please hold” in the utterance 216), detecting a threshold duration of silence (e.g., no utterances of the first user 202 or the second user 204 are detected for 30 seconds, 45 seconds, and/or other durations of time)).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Jones in view of Fujiwara to incorporate the teachings of Aharoni in order to implement the method, further comprising at least one of the following: (b) providing a live voice speech transcription of at least a portion of a voice speech input while the end-user is providing the voice speech input; or (c) receiving a voice speech input from the end-user and automatically determining that the voice speech input has ended based on a detection of silence for a dynamically selected threshold amount of time. Doing so allows the bot to collection many types of information from users without human interaction (Aharoni [0001).
However, Jones in view of Fujiwara in view of Aharoni does not disclose the method, further comprising at least one of the following: 
(a) automatically switching between voice speech modes of: listening mode, speaking mode, and processing wait mode.
Tran does teach the method, further comprising at least one of the following: 
(a) automatically switching between voice speech modes of: listening mode, speaking mode, and processing wait mode ([0073] - For example, during a conversation session, the system 100 may switch from a turn-by-turn conversation mode to a listening mode when the user 2 provides a series of ideas and thoughts).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Jones in view of Fujiwara in view of Aharoni to incorporate the teachings of Tran in order to implement the method, further comprising at least one of the following: (a) automatically switching between voice speech modes of: listening mode, speaking mode, and processing wait mode. Doing so provides a technical solution to a technical problem that there is not effective writing assistant tool that can verbally communicate with a user and generate an outline or summary even if such user does not have a clear idea on what he or she is going to write in advance, how the user’s ideas and thoughts are correlated, and how the user’s ideas and thoughts should be structured for writing (Tran [0040]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Patent No. 20210184995) in view of Fujiwara (U.S. Patent No. 20160350290), and further in view of Dupre (U.S. Patent No. 20210203768).
Regarding claim 9, Jones in view of Fujiwara teaches all of the limitations as in claim 1, above. 
However, Jones in view of Fujiwara does not teach the method,
wherein the message content specifies a first portion to be provided as a text content portion of the message and a second portion to be provided as an audio speech message content portion of the message, translating the message content includes separately translating the first portion from the second portion, and providing the message to the end-user includes providing the translated first portion as a text output and providing the translated second portion as an audio speech output associated with the text output.
Dupre does teach the method,
wherein the message content specifies a first portion to be provided as a text content portion of the message and a second portion to be provided as an audio speech message content portion of the message, translating the message content includes separately translating the first portion from the second portion, and providing the message to the end-user includes providing the translated first portion as a text output and providing the translated second portion as an audio speech output associated with the text output ([0016] - It is another object of the present invention to provide an instant automatic voice translation method allowing the user of the application to be able to converse in his native language with an interlocutor speaking in another language. [0258] - In a step 711, the method implements a third text-to-speech operation by means of the application which calls the TextToSpeech class to produce a text message in the language of the interlocutor. [0260] - Finally, a step 713, the method implements a fourth text-to-speech operation by means of the TextToSpeech class to translate and generate a robotic voice message using the caller's language).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Jones in view of Fujiwara to incorporate the teachings of Dupre in order to implement the method, wherein the message content specifies a first portion to be provided as a text content portion of the message and a second portion to be provided as an audio speech message content portion of the message, translating the message content includes separately translating the first portion from the second portion, and providing the message to the end-user includes providing the translated first portion as a text output and providing the translated second portion as an audio speech output associated with the text output. Doing so allows multilingual speech synthesis to be carried out even in emergency situations (Dupre [0234]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Patent No. 20210184995), in view of Fujiwara (U.S. Patent No. 20160350290), in view of Williams (U.S. Patent No. 20190347668), and further in view of Bachand (U.S. Patent No. 20090006083).
Regarding claim 13, Jones in view of Fujiwara in view of Williams teaches all of the limitations as in claim 12 above. 
However, Jones in view of Fujiwara in view of Williams does not disclose the method,
wherein the translated new message is provided to the end-user as a voice synthesized audio message using a voice persona that is different from a previous voice persona utilized to provide the message from the conversation bot.
Bachand does teach the method,
wherein the translated new message is provided to the end-user as a voice synthesized audio message using a voice persona that is different from a previous voice persona utilized to provide the message from the conversation bot ([0018] - Each conversation may include one or more personas of the communication system and one or more Customers… A change of persona may be used to indicate a change of context in the same or different calls (e.g., preferred persona for journaling, Company persona for billing, Surveyor persona for conducting a Survey). More than one person and one persona on a call may be suitable for training, troubleshooting, mediating, advising, and/or collecting spoken information for comparative or translation purposes. [0031] - A Voice message enunciating engine may include the capability to present information according to one or more conventional voice personas (e.g., recorded Voice talent or synthesized Voices)).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Jones in view of Fujiwara in view of Williams to incorporate the teachings of Bachand in order to implement the method, wherein the translated new message is provided to the end-user as a voice synthesized audio message using a voice persona that is different from a previous voice persona utilized to provide the message from the conversation bot. Doing so allows the user to have an accurate and convenient collecting and reporting of spoken information performed by a communication system according to various aspects of the present invention (Bachand [0010]).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Patent No. 20210184995), in view of Fujiwara (U.S. Patent No. 20160350290), in view of Williams (U.S. Patent No. 20190347668), and further in view of Johnson (US Patent No. 20160048841).
Regarding claim 14, Jones in view of Fujiwara in view of Williams teaches all of the limitations as in claim 10, above.
However, Jones in view of Fujiwara in view of Williams does not disclose the method, further comprising:
adding a second live agent to an existing conversation between the end-user and the first live agent.
Johnson does teach the method, further comprising:
adding a second live agent to an existing conversation between the end-user and the first live agent ([0011] - The system further includes a customer transferring module stored in a memory and executable by a processor. In response to (1) receiving, during a video conference communication session conducted between a customer and a first specialist, an indication that the customer requires communication with a second specialist, and (2) communicating, to the second specialist, information related to the customer, the module is configured to transition the video conference communication session between the customer and the first specialist to a transition mode that allows the customer, the first specialist and the second specialist to communicate simultaneously prior to the first specialist exiting the video conference communication session. [0015] - the transition mode, wherein the transition mode allows the customer, the first specialist and the second specialist to communicate using one or more communication media chosen from (1) video and audio, (2) audio-only or (3) text chat).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Jones in view of Fujiwara in view of Williams to incorporate the teachings of Johnson in order to implement the method, further comprising adding a second live agent to an existing conversation between the end-user and the first live agent. Doing so allows for the customer’s needs to be met and/or for a cost-effective source of communication to be used (Johnson [0006]).
Regarding claim 15, Jones in view of Fujiwara in view of Williams in view of Johnson teaches all of the limitations as in claim 14, above. 
However, Jones does not disclose the method, further comprising:
receiving a new message from the second live agent in a fourth human language, translating the new message from the fourth human language to the second human language and a third human language, providing the end-user the translation of the new message in the second human language, and providing the first live agent the translation of the new message in the third human language. 
Williams does teach the method, further comprising:
receiving a new message from the second live agent in a fourth human language, translating the new message from the fourth human language to the second human language and a third human language, providing the end-user the translation of the new message in the second human language, and providing the first live agent the translation of the new message in the third human language ([0020] - According to some embodiments of the system, the client-specific customer service system includes one or more chat bots that engage in customer-service related conversations with a contact of the client seeking resolution of a ticket. [0078] - Note that the present concepts can be carried across languages insofar as an aspect hereof provides for manual or automated translation from a first language to a second language, and that inputs, results and outputs of the system can be processed in one or another language, or in a plurality of languages as desired).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Jones in view of Fujiwara in view of Johnson to incorporate the teachings of Williams in order to implement the method, further comprising receiving a new message from the second live agent in a fourth human language, translating the new message from the fourth human language to the second human language and a third human language, providing the end-user the translation of the new message in the second human language, and providing the first live agent the translation of the new message in the third human language. Doing so allows for the development and maintenance of a set of universal contact objects that relate to the contacts of a business and that have attributes that enable use for a wide range of activities, including sales activities, marketing activities, service activities, content development activities, and others, as well as for improved methods and systems for sales, marketing, and services that make use of such universal contact objects (Williams [0003]).
Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Patent No. 20210184995), in view of Fujiwara (U.S. Patent No. 20160350290), in view of Pickering (U.S. Patent No. 20060116877).
Regarding claim 16, Jones in view of Fujiwara teaches all of the limitations as in claim 1, above.
However, Jones in view of Fujiwara does not disclose the method, further comprising: 
receiving a response voice speech input from the end-user in response to a request for a selection among option choice items;
 processing identifiers of the option choice items; determining a corresponding match score for each of the processed identifiers of the option choice items based on a corresponding comparison associated with the received response voice speech input; 
determining a corresponding match score for each of the processed identifiers of the option choice items based on a corresponding comparison associated with the received response voice speech input;
and identifying one of the option choice items as a chosen option choice item based on the match scores.
Pickering does teach the method, further comprising: 
receiving a response voice speech input from the end-user in response to a request for a selection among option choice items ([0010] - The first and second application operations may be any two distinct operations of an application program, such as successive selection steps from an hierarchical menu in which the first and subsequent user inputs are used to indicate choices from the menu); 
processing identifiers of the option choice items ([0010] - The first and second application operations may be any two distinct operations of an application program, such as successive selection steps from an hierarchical menu in which the first and subsequent user inputs are used to indicate choices from the menu); 
determining a corresponding match score for each of the processed identifiers of the option choice items based on a corresponding comparison associated with the received response voice speech input ([0010] - One method according to the invention evaluates confidence scores associated with apparent matches between sounds within the first user input and phones within an acoustic model of the ASR system and then, in response to the confidence scores, controls the applications generation of user prompts associated with the subsequent required user input); 
and identifying one of the option choice items as a chosen option choice item based on the match scores ([0010] - One method according to the invention evaluates confidence scores associated with apparent matches between sounds within the first user input and phones within an acoustic model of the ASR system and then, in response to the confidence scores, controls the applications generation of user prompts associated with the subsequent required user input).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Jones in view of Fujiwara to incorporate the teachings of Pickering in order to implement the method, further comprising: receiving a response voice speech input from the end-user in response to a request for a selection among option choice items; processing identifiers of the option choice items; determining a corresponding match score for each of the processed identifiers of the option choice items based on a corresponding comparison associated with the received response voice speech input; and identifying one of the option choice items as a chosen option choice item based on the match scores. Doing so allows the invention to recognize when confidence scores are low so that it may modify user prompts in order resolve the problem (Pickering [0007]).
Regarding claim 17, Jones in view of Fujiwara in view of Pickering teaches all of the limitations as in claim 16, above. 
Fujiwara does teach the method, wherein the items include performing a translation from the first human language to the second human language ([0058] - Paragraph 0011 in Patent Document 1 has a description “The machine translator 103 receives a source language character String from the voice recognition unit 102 and performs machine translation to translate the Source-language character string into a character string in a target language (also referred to as a second language) to obtain a target-language character string, which is a character string resulting from the translation).
However, Jones in view of Fujiwara does not teach the method,
wherein the processing identifiers of the option choice items includes performing a translation from the first human language to the second human language.
Pickering does teach the processing identifiers of the option choice items ([0010] - The first and second application operations may be any two distinct operations of an application program, such as successive selection steps from an hierarchical menu in which the first and subsequent user inputs are used to indicate choices from the menu).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Jones in view of Fujiwara to incorporate the teachings of Pickering in order to implement the processing identifiers of the option choice items. Doing so allows the invention to recognize when confidence scores are low so that it may modify user prompts in order resolve the problem (Pickering [0007]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Patent No. 20210184995), in view of Fujiwara (U.S. Patent No. 20160350290, in view of Pickering (U.S. Patent No. 20060116877), and further in view of Aarabi (U.S. Patent No. 20200035234).
Regarding claim 18, Jones in view of Fujiwara in view of Pickering teaches all of the limitations as in claim 16, above.
However, Jones in view of Fujiwara in view of Pickering does not teach the method,
wherein the comparison associated with the received response input allows partial matching for a numerical word of the response input.
Aarabi does teach the method,
wherein the comparison associated with the received response input allows partial matching for a numerical word of the response input ([0047] - Keyword label matching may involve the identification of exact keyword matches, partial keyword matches (i.e. matching of root words), matching of synonyms or related words, or other techniques for matching text strings).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Jones in view of Fujiwara in view of Pickering to incorporate the teachings of Aarabi in order to implement the method, wherein the comparison associated with the received response input allows partial matching for a numerical word of the response input. Doing so allows the model to simulate and understand how users respond to linguistic input (Aarabi [0011]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DiMascio (U.S. Patent No. 11164562) teaches entity-level clarification services. Knas (U.S. Patent No. 10992604) teaches systems and methods for chat sessions involving multiple chatbots. Laird-McConnell (U.S. Patent No. 20170279906) teaches a multi-modal conversational intercom. Palihakkara (U.S. Patent No. 11146598) teaches establishing a bot-to-bot communication protocol. Suwandy (U.S. Patent No. 20210327413) teaches natural language processing models for conversational computing. Tagra (U.S. Patent No. 20210288925) teaches microservice deployment in multi-tenant environments. Urdiales (U.S. Patent No. 20210357378) teaches a multi-service business platform system having entity resolution systems and methods. Wu (U.S. Patent No. 11153234) teaches providing new recommendations in automated chatting.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658